



EXHIBIT 10.13


WASHINGTON TRUST BANCORP, INC.
2013 STOCK OPTION AND INCENTIVE PLAN


SECTION 1.     GENERAL PURPOSE OF THE PLAN; DEFINITIONS
The name of the plan is the Washington Trust Bancorp, Inc. 2013 Stock Option and
Incentive Plan (the “Plan”). The
purpose of the Plan is to encourage and enable the officers, employees,
Non-Employee Directors and other key
persons (including Consultants) of Washington Trust Bancorp, Inc. (the
“Corporation”) and its Subsidiaries upon
whose judgment, initiative and efforts the Corporation largely depends for the
successful conduct of its business to
acquire a proprietary interest in the Corporation. It is anticipated that
providing such persons with a direct stake in the
Corporation’s welfare will assure a closer identification of their interests
with those of the Corporation and its
shareholders, thereby stimulating their efforts on the Corporation’s behalf and
strengthening their desire to remain with
the Corporation.


The following terms shall be defined as set forth below:


“Act” means the Securities Act of 1933, as amended, and the rules and
regulations thereunder.


“Administrator” is defined in Section 2(a).


“Award” or “Awards,” except where referring to a particular category of grant
under the Plan, shall include Incentive
Stock Options, Non-Qualified Stock Options, Stock Appreciation Rights,
Restricted Stock Units, Restricted Stock
Awards, Unrestricted Stock Awards, Cash-Based Awards, Performance Share Awards
and Dividend Equivalent Rights.


“Award Certificate” means a written or electronic document setting forth the
terms and provisions applicable to an
Award granted under the Plan. Each Award Certificate is subject to the terms and
conditions of the Plan.


“Board” means the Board of Directors of the Corporation.


“Cash-Based Award” means an Award entitling the recipient to receive a
cash-denominated payment.


“Change of Control” is defined in Section 20(c).


“Code” means the Internal Revenue Code of 1986, as amended, and any successor
Code, and related rules, regulations
and interpretations.


“Committee” means the Compensation and Human Resources Committee of the Board or
such other committee of not
less than three members of the Board appointed by the Board to administer the
Plan, provided that members of such
Committee must be “Non-Employee Directors” within the meaning of Rule 16b-3(b)
promulgated under the Exchange
Act.


“Consultant” means any natural person that provides bona fide services to the
Corporation, and such services are not
in connection with the offer or sale of securities in a capital-raising
transaction and do not directly or indirectly
promote or maintain a market for the Corporation’s securities.


“Covered Employee” means an employee who is a “Covered Employee” within the
meaning of Section 162(m) of the
Code.


“Dividend Equivalent Right” means an Award entitling the grantee to receive
credits based on cash dividends that
would have been paid on the shares of Stock specified in the Dividend Equivalent
Right (or other award to which it
relates) if such shares had been issued to and held by the grantee.


“Effective Date” means the date on which the Plan is approved by shareholders as
set forth in Section 22.


“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder.







--------------------------------------------------------------------------------





“Fair Market Value” of the Stock on any given date means the fair market value
of the Stock determined in good faith
by the Administrator; provided, however, that if the Stock is admitted to
quotation on the National Association of
Securities Dealers Automated Quotation System (“NASDAQ”), NASDAQ National System
or another national
securities exchange, the determination shall be made by reference to market
quotations. If there are no market
quotations for such date, the determination shall be made by reference to the
last date preceding such date for which
there are market quotations.


“Incentive Stock Option” means any Stock Option designated and qualified as an
“incentive stock option” as defined
in Section 422 of the Code.


“Incumbent Board” is defined in Section 20(c)(ii).


“Non-Employee Director” means a member of the Board who is not also an employee
of the Corporation or any
Subsidiary.


“Non-Qualified Stock Option” means any Stock Option that is not an Incentive
Stock Option.


“Option” or “Stock Option” means any option to purchase shares of Stock granted
pursuant to Section 5.


“Outstanding Corporation Common Stock” is defined in Section 20(c)(i).


“Performance-Based Award” means any Restricted Stock Award, Restricted Stock
Units, Performance Share Award or
Cash-Based Award granted to a Covered Employee that is intended to qualify as
“performance-based compensation”
under Section 162(m) of the Code and the regulations promulgated thereunder.


“Performance Criteria” means the criteria that the Administrator selects for
purposes of establishing the Performance
Goal or Performance Goals for an individual for a Performance Cycle. The
Performance Criteria (which shall be
applicable to the organizational level specified by the Administrator,
including, but not limited to, the Corporation or a
unit, division, group, or Subsidiary of the Corporation) that will be used to
establish Performance Goals are limited to
the following: core return on equity, return on equity, core earnings per share,
earnings per share, core earnings per
share growth, earnings per share growth, earnings before interest, taxes,
depreciation and amortization, net income
(loss) (either before or after interest, taxes, depreciation and/or
amortization), assets under management (including or
excluding market appreciation and/or depreciation), residential mortgage
origination volume, mortgage banking
revenues, changes in the market price of the Stock, economic value-added,
operating income (loss), cash flow
(including, but not limited to, operating cash flow and free cash flow), return
on capital, assets, or investment, total
shareholder returns, revenues, net new assets under management, gross or net
profit levels, productivity, expense, and
margins, any of which may be measured either in absolute terms or as compared to
any incremental increase or as
compared to results of a comparator group.


“Performance Cycle” means one or more periods of time, which may be of varying
and overlapping durations, as the
Administrator may select, over which the attainment of one or more Performance
Criteria will be measured for the
purpose of determining a grantee’s right to and the payment of a Restricted
Stock Award, Restricted Stock Units,
Performance Share Award or Cash-Based Award, the vesting and/or payment of which
is subject to the attainment of
one or more Performance Goals. Each such period shall not be less than 12 months
in the normal course.


“Performance Goals” means, for a Performance Cycle, the specific goals
established in writing by the Administrator
for a Performance Cycle based upon the Performance Criteria.


“Performance Share Award” means an Award entitling the recipient to acquire
shares of Stock upon the attainment of
specified Performance Goals.


“Restricted Stock Award” means an Award of shares of Stock subject to such
restrictions and conditions as the
Administrator may determine at the time of grant.


“Restricted Stock Units” means an Award of stock units subject to such
restrictions and conditions as the
Administrator may determine at the time of grant.







--------------------------------------------------------------------------------





“Sale Event” shall mean (i) the sale of all or substantially all of the assets
of the Corporation on a consolidated basis to
an unrelated person or entity, (ii) a merger, reorganization or consolidation
pursuant to which the holders of the
Corporation’s outstanding voting power and outstanding stock immediately prior
to such transaction do not own a
majority of the outstanding voting power and outstanding stock or other equity
interests of the resulting or successor
entity (or its ultimate parent, if applicable) immediately upon completion of
such transaction, (iii) the sale of all of the
Stock of the Corporation to an unrelated person, entity or group thereof acting
in concert, or (iv) any other transaction
in which the owners of the Corporation’s outstanding voting power immediately
prior to such transaction do not own
at least a majority of the outstanding voting power of the Corporation or any
successor entity immediately upon
completion of the transaction other than as a result of the acquisition of
securities directly from the Corporation.


“Sale Price” means the value as determined by the Administrator of the
consideration payable, or otherwise to be
received by shareholders, per share of Stock pursuant to a Sale Event.


“Section 409A” means Section 409A of the Code and the regulations and other
guidance promulgated thereunder.


“Stock” means the Common Stock, par value $.0625 per share, of the Corporation,
subject to adjustments pursuant to
Section 3.


“Stock Appreciation Right” means an Award entitling the recipient to receive
shares of Stock having a value equal to
the excess of the Fair Market Value of the Stock on the date of exercise over
the exercise price of the Stock
Appreciation Right multiplied by the number of shares of Stock with respect to
which the Stock Appreciation Right
shall have been exercised.


“Subsidiary” means any corporation or other entity (other than the Corporation)
in which the Corporation has at least
a 50 percent interest, either directly or indirectly.


“Ten Percent Owner” means an employee who owns or is deemed to own (by reason of
the attribution rules of Section
424(d) of the Code) more than 10 percent of the combined voting power of all
classes of stock of the Corporation or
any parent or subsidiary corporation.


“Unrestricted Stock Award” means an Award of shares of Stock free of any
restrictions.


SECTION 2.     ADMINISTRATION OF PLAN; ADMINISTRATOR AUTHORITY TO SELECT
GRANTEES AND DETERMINE AWARDS


(a)
Administration of Plan. The Plan shall be administered by either the Board or
the Committee (in either case,

the “Administrator”), provided that the amount, timing and terms of the grants
of Awards to Non-Employee
Directors and executive officers shall be determined by the Committee.


(b)
Powers of Administrator. The Administrator shall have the power and authority to
grant Awards consistent

with the terms of the Plan, including the power and authority:
    
(i)     to select the individuals to whom Awards may from time to time be
granted;
    
(ii)    to determine the time or times of grant, and the extent, if any, of
Incentive Stock Options, Non-Qualified
Stock Options, Stock Appreciation Rights, Restricted Stock Awards, Restricted
Stock Units,
Unrestricted Stock Awards, Cash-Based Awards, Performance Share Awards and
Dividend Equivalent
Rights, or any combination of the foregoing, granted to any one or more
grantees;
    
(iii)    to determine the number of shares of Stock to be covered by any Award;


(iv)     to determine and modify from time to time the terms and conditions,
including restrictions, not
inconsistent with the terms of the Plan, of any Award, which terms and
conditions may differ among
individual Awards and grantees, and to approve the forms of Award Certificates;


(v)     to accelerate at any time the exercisability or vesting of all or any
portion of any Award provided that
the Administrator generally shall not exercise such discretion to accelerate
Awards subject to Sections 7
and 8 except in the event of the grantee’s death, disability or retirement, or a
Change of Control
(including a Sale Event);





--------------------------------------------------------------------------------





(vi)     subject to the provisions of Section 5(b), to extend at any time the
period in which Stock Options may
be exercised;


(vii)     to determine at any time whether, to what extent, and under what
circumstances distribution or the
receipt of Stock and other amounts payable with respect to an Award shall be
deferred either
automatically or at the election of the grantee and whether and to what extent
the Corporation shall pay
or credit amounts constituting interest (at rates determined by the
Administrator) or dividends or
deemed dividends on such deferrals; and
    
(viii)     at any time to adopt, alter and repeal such rules, guidelines and
practices for administration of the Plan
and for its own acts and proceedings as it shall deem advisable; to interpret
the terms and provisions of
the Plan and any Award (including related written instruments); to make all
determinations it deems
advisable for the administration of the Plan; to decide all disputes arising in
connection with the Plan;
and to otherwise supervise the administration of the Plan.
    
(ix)     All decisions and interpretations of the Administrator shall be binding
on all persons, including the
Corporation and Plan grantees.


(c)
Delegation of Authority to Grant Awards. Subject to applicable law, the
Administrator, in its discretion, may

delegate to the Chief Executive Officer of the Corporation all or part of the
Administrator’s authority and
duties with respect to the granting of Awards to individuals who are (i) not
subject to the reporting and other
provisions of Section 16 of the Exchange Act and (ii) not Covered Employees. Any
such delegation by the
Administrator shall include a limitation as to the amount of Awards that may be
granted during the period of
the delegation and shall contain guidelines as to the determination of the
exercise price and the vesting
criteria. The Administrator may revoke or amend the terms of a delegation at any
time but such action shall
not invalidate any prior actions of the Administrator’s delegate or delegates
that were consistent with the
terms of the Plan.


(d)
Award Certificate. Awards under the Plan shall be evidenced by Award
Certificates that set forth the terms,

conditions and limitations for each Award which may include, without limitation,
the term of an Award and
the provisions applicable in the event employment or service terminates.


(e)
Indemnification. Neither the Board nor the Administrator, nor any member of
either or any delegate thereof,

shall be liable for any act, omission, interpretation, construction or
determination made in good faith in
connection with the Plan, and the members of the Board and the Administrator
(and any delegate thereof)
shall be entitled in all cases to indemnification and reimbursement by the
Corporation in respect of any claim,
loss, damage or expense (including, without limitation, reasonable attorneys’
fees) arising or resulting
therefrom to the fullest extent permitted by law and/or under the Corporation’s
articles or bylaws or any
directors’ and officers’ liability insurance coverage which may be in effect
from time to time and/or any
indemnification agreement between such individual and the Corporation.


SECTION 3.     STOCK ISSUABLE UNDER THE PLAN; MERGERS; SUBSTITUTION


(a)
Stock Issuable. The maximum number of shares of Stock reserved and available for
issuance under the Plan

shall be 1,748,250. For purposes of this limitation, the shares of Stock
underlying any Awards that are
forfeited, canceled or otherwise terminated (other than by exercise) shall be
added back to the shares of Stock
available for issuance under the Plan. Notwithstanding the foregoing, the
following shares shall not be added
to the shares authorized for grant under the Plan: (i) shares tendered or held
back upon exercise of an Option
or settlement of an Award to cover the exercise price or tax withholding, and
(ii) shares subject to a Stock


Appreciation Right that are not issued in connection with the stock settlement
of the Stock Appreciation Right
upon exercise thereof. In the event the Corporation repurchases shares of Stock
on the open market, such
shares shall not be added to the shares of Stock available for issuance under
the Plan. Subject to such overall
limitations, shares of Stock may be issued up to such maximum number pursuant to
any type or types of
Award; provided, however, that Stock Options or Stock Appreciation Rights with
respect to no more than
200,000 shares of Stock may be granted to any one individual grantee during any
one calendar year period.
The shares available for issuance under the Plan may be authorized but unissued
shares of Stock or shares of
Stock reacquired by the Corporation.







--------------------------------------------------------------------------------





(b)
Effect of Awards. The grant of any full value Award (i.e., an Award other than
an Option or a Stock

Appreciation Right) shall be deemed, for purposes of determining the number of
shares of Stock available for
issuance under Section 3(a), as an Award of 1.85 shares of Stock for each such
share of Stock actually subject
to the Award. The grant of an Option or a Stock Appreciation Right shall be
deemed, for purposes of
determining the number of shares of Stock available for issuance under Section
3(a), as an Award for one
share of Stock for each such share of Stock actually subject to the Award. Any
forfeitures, cancellations or
other terminations (other than by exercise) of such Awards shall be returned to
the reserved pool of shares of
Stock under the Plan in the same manner.


(c)
Changes in Stock. Subject to Section 3(d) hereof, if, as a result of any
reorganization, recapitalization,

reclassification, stock dividend, stock split, reverse stock split or other
similar change in the Corporation’s
capital stock, the outstanding shares of Stock are increased or decreased or are
exchanged for a different
number or kind of shares or other securities of the Corporation, or additional
shares or new or different shares
or other securities of the Corporation or other non-cash assets are distributed
with respect to such shares of
Stock or other securities, or, if, as a result of any merger or consolidation,
sale of all or substantially all of the
assets of the Corporation, the outstanding shares of Stock are converted into or
exchanged for securities of the
Corporation or any successor entity (or a parent or subsidiary thereof), the
Administrator shall make an
appropriate or proportionate adjustment in (i) the maximum number of shares
reserved for issuance under the
Plan, (ii) the number of Stock Options or Stock Appreciation Rights that can be
granted to any one individual
grantee and the maximum number of shares that may be granted under a
Performance-Based Award, (iii) the
number and kind of shares or other securities subject to any then outstanding
Awards under the Plan, (iv) the
repurchase price, if any, per share subject to each outstanding Restricted Stock
Award, and (v) the exercise
price for each share subject to any then outstanding Stock Options and Stock
Appreciation Rights under the
Plan, without changing the aggregate exercise price (i.e., the exercise price
multiplied by the number of Stock
Options and Stock Appreciation Rights) as to which such Stock Options and Stock
Appreciation Rights
remain exercisable. The Administrator shall also make equitable or proportionate
adjustments in the number
of shares subject to outstanding Awards and the exercise price and the terms of
outstanding Awards to take
into consideration cash dividends paid other than in the ordinary course or any
other extraordinary corporate
event. The adjustment by the Administrator shall be final, binding and
conclusive. No fractional shares of
Stock shall be issued under the Plan resulting from any such adjustment, but the
Administrator in its
discretion may make a cash payment in lieu of fractional shares.


(d)
Mergers and Other Transactions. In the case of and subject to the consummation
of a Sale Event, all Options

and Stock Appreciation Rights that are not exercisable immediately prior to the
effective time of the Sale
Event shall become fully exercisable as of the effective time of the Sale Event
and all other Awards with
conditions and restrictions relating solely to the passage of time and continued
employment shall become
fully vested and nonforfeitable as of the effective time of the Sale Event,
except as may otherwise be
provided by the Administrator either in the Award Certificate or, subject to
Section 18 below, in writing after
the Award is issued. Upon the effective time of the Sale Event, the Plan and all
outstanding Awards granted
hereunder shall terminate, unless provision is made in connection with the Sale
Event in the sole discretion of
the parties thereto for the assumption or continuation of Awards theretofore
granted by the successor entity, or
the substitution of such Awards with new Awards of the successor entity or
parent thereof, with appropriate
adjustment as to the number and kind of shares and, if appropriate, the per
share exercise prices, as such
parties shall agree (after taking into account any acceleration hereunder). In
the event of such termination,
each grantee shall be permitted, within a specified period of time prior to the
consummation of the Sale Event
as determined by the Administrator, to exercise all outstanding Options and
Stock Appreciation Rights held
by such grantee, including those that will become exercisable upon the
consummation of the Sale Event;
provided, however, that the exercise of Options and Stock Appreciation Rights
not exercisable prior to the
Sale Event shall be subject to the consummation of the Sale Event.


Notwithstanding anything to the contrary in this Section 3(c), in the event of a
Sale Event pursuant to which
holders of the Stock of the Corporation will receive upon consummation thereof a
cash payment for each
share surrendered in the Sale Event, the Corporation shall have the right, but
not the obligation, to make or
provide for a cash payment to the grantees holding Options and Stock
Appreciation Rights, in exchange for
the cancellation thereof, in an amount equal to the difference between (A) the
Sale Price times the number of
shares of Stock subject to outstanding Options and Stock Appreciation Rights (to
the extent then exercisable
at prices not in excess of the Sale Price) and (B) the aggregate exercise price
of all such outstanding Options
and Stock Appreciation Rights.







--------------------------------------------------------------------------------





(e)
Substitute Awards. The Administrator may grant Awards under the Plan in
substitution for stock and stock

based awards held by employees, directors or other key persons of another
corporation in connection with the
merger or consolidation of the employing corporation with the Corporation or a
Subsidiary or the acquisition
by the Corporation or a Subsidiary of property or stock of the employing
corporation. The Administrator may
direct that the substitute awards be granted on such terms and conditions as the
Administrator considers
appropriate in the circumstances. Any substitute Awards granted under the Plan
shall not count against the
share limitation set forth in Section 3(a).


SECTION 4.     ELIGIBILITY
Grantees under the Plan will be such full or part-time officers and other
employees, Non-Employee Directors and key
persons (including Consultants) of the Corporation and its Subsidiaries as are
selected from time to time by the
Administrator in its sole discretion.


SECTION 5.     STOCK OPTIONS
Any Stock Option granted under the Plan shall be in such form as the
Administrator may from time to time approve.
Stock Options granted under the Plan may be either Incentive Stock Options or
Non-Qualified Stock Options.
Incentive Stock Options may be granted only to employees of the Corporation or
any Subsidiary that is a “subsidiary
corporation” within the meaning of Section 424(f) of the Code. To the extent
that any Option does not qualify as an
Incentive Stock Option, it shall be deemed a Non-Qualified Stock Option.


Stock Options granted pursuant to this Section 5 shall be subject to the
following terms and conditions and shall
contain such additional terms and conditions, not inconsistent with the terms of
the Plan, as the Administrator shall
deem desirable. If the Administrator so determines, Stock Options may be granted
in lieu of cash compensation at the
optionee’s election, subject to such terms and conditions as the Administrator
may establish.


(a)
Exercise Price. The exercise price per share for the Stock covered by a Stock
Option granted pursuant to this

Section 5 shall be determined by the Administrator at the time of grant but
shall not be less than 100 percent of the
Fair Market Value on the date of grant. In the case of an Incentive Stock Option
that is granted to a Ten Percent
Owner, the option price of such Incentive Stock Option shall be not less than
110 percent of the Fair Market Value
on the grant date.


(b)
Option Term. The term of each Stock Option shall be fixed by the Administrator,
but no Stock Option shall be

exercisable more than ten years after the date the Stock Option is granted. In
the case of an Incentive Stock
Option that is granted to a Ten Percent Owner, the term of such Stock Option
shall be no more than five years
from the date of grant.


(c)
Exercisability; Rights of a Shareholder. Stock Options shall become exercisable
at such time or times, whether or

not in installments, as shall be determined by the Administrator at or after the
grant date. The Administrator may
at any time accelerate the exercisability of all or any portion of any Stock
Option. An optionee shall have the
rights of a shareholder only as to shares acquired upon the exercise of a Stock
Option and not as to unexercised
Stock Options.


(d)
Method of Exercise. Stock Options may be exercised in whole or in part, by
giving written or electronic notice of

exercise to the Corporation, specifying the number of shares to be purchased.
Payment of the purchase price may
be made by one or more of the following methods to the extent provided in the
Option Award Certificate:


(i)     In cash, by certified or bank check or other instrument acceptable to
the Administrator;


(ii)     Through the delivery (or attestation to the ownership) of shares of
Stock that are not then subject to
restrictions under any Corporation plan. Such surrendered shares shall be valued
at Fair Market Value
on the exercise date;


(iii)     By the optionee delivering to the Corporation a properly executed
exercise notice together with
irrevocable instructions to a broker to promptly deliver to the Corporation cash
or a check payable and
acceptable to the Corporation for the purchase price; provided that in the event
the optionee chooses to
pay the purchase price as so provided, the optionee and the broker shall comply
with such procedures
and enter into such agreements of indemnity and other agreements as the
Administrator shall prescribe
as a condition of such payment procedure; or







--------------------------------------------------------------------------------





(iv)     With respect to Stock Options that are not Incentive Stock Options, by
a “net exercise” arrangement
pursuant to which the Corporation will reduce the number of shares of Stock
issuable upon exercise by
the largest whole number of shares with a Fair Market Value that does not exceed
the aggregate exercise
price.


Payment instruments will be received subject to collection. The transfer to the
optionee on the records
of the Corporation or of the transfer agent of the shares of Stock to be
purchased pursuant to the
exercise of a Stock Option will be contingent upon receipt from the optionee (or
a purchaser acting in
his stead in accordance with the provisions of the Stock Option) by the
Corporation of the full purchase
price for such shares and the fulfillment of any other requirements contained in
the Option Award
Certificate or applicable provisions of laws (including the satisfaction of any
withholding taxes that the
Corporation is obligated to withhold with respect to the optionee). In the event
an optionee chooses to
pay the purchase price by previously-owned shares of Stock through the
attestation method, the number
of shares of Stock transferred to the optionee upon the exercise of the Stock
Option shall be net of the
number of attested shares. In the event that the Corporation establishes, for
itself or using the services
of a third party, an automated system for the exercise of Stock Options, such as
a system using an
internet website or interactive voice response, then the paperless exercise of
Stock Options may be
permitted through the use of such an automated system.


(e)
Annual Limit on Incentive Stock Options. To the extent required for “incentive
stock option” treatment under

Section 422 of the Code, the aggregate Fair Market Value (determined as of the
time of grant) of the shares of
Stock with respect to which Incentive Stock Options granted under this Plan and
any other plan of the
Corporation or its parent and subsidiary corporations become exercisable for the
first time by an optionee
during any calendar year shall not exceed $100,000. To the extent that any Stock
Option exceeds this limit, it
shall constitute a Non-Qualified Stock Option.


SECTION 6.     STOCK APPRECIATION RIGHTS


(a)
Exercise Price of Stock Appreciation Rights. The exercise price of a Stock
Appreciation Right shall not be

less than 100 percent of the Fair Market Value of the Stock on the date of
grant.


(b)
Grant of Stock Appreciation Rights. Stock Appreciation Rights may be granted by
the Administrator

independently of any Stock Option granted pursuant to Section 5 of the Plan.


(c)
Terms and Conditions of Stock Appreciation Rights. Stock Appreciation Rights
shall be subject to such terms

and conditions as shall be determined from time to time by the Administrator.
The term of a Stock    
Appreciation Right may not exceed ten years.


SECTION 7.     RESTRICTED STOCK AWARDS


(a)
Nature of Restricted Stock Awards. The Administrator shall determine the
restrictions and conditions

applicable to each Restricted Stock Award at the time of grant. Conditions may
be based on continuing
employment (or other service relationship) and/or achievement of pre-established
performance goals and
objectives. The terms and conditions of each such Award Certificate shall be
determined by the
Administrator, and such terms and conditions may differ among individual Awards
and grantees.


(b)
Rights as a Shareholder. Upon the grant of the Restricted Stock Award and
payment of any applicable

purchase price, a grantee shall have the rights of a shareholder with respect to
the voting of the Restricted
Stock and receipt of dividends; provided that if the lapse of restrictions with
respect to the Restricted Stock
Award is tied to the attainment of performance goals, any dividends paid by the
Corporation during the
performance period shall accrue and shall not be paid to the grantee until and
to the extent the performance
goals are met with respect to the Restricted Stock Award. Unless the
Administrator shall otherwise
determine, (i) uncertificated Restricted Stock shall be accompanied by a
notation on the records of the
Corporation or the transfer agent to the effect that they are subject to
forfeiture until such Restricted Stock are
vested as provided in Section 7(d) below, and (ii) certificated Restricted Stock
shall remain in the possession
of the Corporation until such Restricted Stock is vested as provided in Section
7(d) below, and the grantee
shall be required, as a condition of the grant, to deliver to the Corporation
such instruments of transfer as the
Administrator may prescribe.







--------------------------------------------------------------------------------





(c)
Restrictions. Restricted Stock may not be sold, assigned, transferred, pledged
or otherwise encumbered or

disposed of except as specifically provided herein or in the Restricted Stock
Award Certificate. Except as
may otherwise be provided by the Administrator either in the Award Certificate
or, subject to Section 18
below, in writing after the Award is issued, if a grantee’s employment (or other
service relationship) with the
Corporation and its Subsidiaries terminates for any reason, any Restricted Stock
that has not vested at the
time of termination shall automatically and without any requirement of notice to
such grantee from or other
action by or on behalf of, the Corporation be deemed to have been reacquired by
the Corporation at its
original purchase price (if any) from such grantee or such grantee’s legal
representative simultaneously with
such termination of employment (or other service relationship), and thereafter
shall cease to represent any
ownership of the Corporation by the grantee or rights of the grantee as a
shareholder. Following such deemed
reacquisition of unvested Restricted Stock that are represented by physical
certificates, a grantee shall
surrender such certificates to the Corporation upon request without
consideration.


(d)
Vesting of Restricted Stock. The Administrator at the time of grant shall
specify the date or dates and/or the

attainment of pre-established performance goals, objectives and other conditions
on which the nontransferability
of the Restricted Stock and the Corporation’s right of repurchase or forfeiture
shall lapse.
Notwithstanding the foregoing, in the event that any such Restricted Stock
granted to employees shall have a
performance-based goal, the restriction period with respect to such shares shall
not be less than one year, and
in the event any such Restricted Stock granted to employees shall have a
time-based restriction, the total
restriction period with respect to such shares shall not be less than three
years; provided, however, that
Restricted Stock with a time-based restriction may become vested incrementally
over such three-year period.
Subsequent to such date or dates and/or the attainment of such pre-established
performance goals, objectives
and other conditions, the shares on which all restrictions have lapsed shall no
longer be Restricted Stock and
shall be deemed “vested.” Except as may otherwise be provided by the
Administrator either in the Award
Certificate or, subject to Section 18 below, in writing after the Award is
issued, a grantee’s rights in any shares
of Restricted Stock that have not vested shall automatically terminate upon the
grantee’s termination of
employment (or other service relationship) with the Corporation and its
Subsidiaries and such shares shall be
subject to the provisions of Section 7(c) above.


SECTION 8.     RESTRICTED STOCK UNITS


(a)
Nature of Restricted Stock Units. The Administrator shall determine the
restrictions and conditions

applicable to each Restricted Stock Unit at the time of grant. Conditions may be
based on continuing
employment (or other service relationship) and/or achievement of pre-established
performance goals and
objectives. The terms and conditions of each such Award Certificate shall be
determined by the
Administrator, and such terms and conditions may differ among individual Awards
and grantees.
Notwithstanding the foregoing, in the event that any such Restricted Stock Units
granted to employees shall
have a performance-based goal, the restriction period with respect to such Award
shall not be less than one
year, and in the event any such Restricted Stock Units granted to employees
shall have a time-based
restriction, the total restriction period with respect to such Award shall not
be less than three years; provided,
however, that any Restricted Stock Units with a time-based restriction may
become vested incrementally over
such three-year period. At the end of the deferral period, the Restricted Stock
Units, to the extent vested,
shall be settled in the form of shares of Stock. To the extent that an award of
Restricted Stock Units is subject
to Section 409A, it may contain such additional terms and conditions as the
Administrator shall determine in
its sole discretion in order for such Award to comply with the requirements of
Section 409A.


(b)
Election to Receive Restricted Stock Units in Lieu of Compensation. The
Administrator may, in its sole

discretion, permit a grantee to elect to receive a portion of future cash
compensation otherwise due to such
grantee in the form of an award of Restricted Stock Units. Any such election
shall be made in writing and
shall be delivered to the Corporation no later than the date specified by the
Administrator and in accordance
with Section 409A and such other rules and procedures established by the
Administrator. Any such future
cash compensation that the grantee elects to defer shall be converted to a fixed
number of Restricted Stock
Units based on the Fair Market Value of Stock on the date the compensation would
otherwise have been paid
to the grantee if such payment had not been deferred as provided herein. The
Administrator shall have the
sole right to determine whether and under what circumstances to permit such
elections and to impose such
limitations and other terms and conditions thereon as the Administrator deems
appropriate. Any Restricted
Stock Units that are elected to be received in lieu of cash compensation shall
be fully vested, unless otherwise
provided in the Award Certificate.







--------------------------------------------------------------------------------





(c)
Rights as a Shareholder. A grantee shall have the rights as a shareholder only
as to shares of Stock acquired

by the grantee upon settlement of Restricted Stock Units; provided, however,
that the grantee may be credited
with Dividend Equivalent Rights with respect to the phantom stock units
underlying his Restricted Stock
Units, subject to such terms and conditions as the Administrator may determine.


(d)
Termination. Except as may otherwise be provided by the Administrator either in
the Award Certificate or,

subject to Section 18 below, in writing after the Award is issued, a grantee’s
right in all Restricted Stock Units
that have not vested shall automatically terminate upon the grantee’s
termination of employment (or cessation
of service relationship) with the Corporation and its Subsidiaries for any
reason.


SECTION 9.     UNRESTRICTED STOCK AWARDS
Grant or Sale of Unrestricted Stock. The Administrator may, in its sole
discretion, grant (or sell at par value or such
higher purchase price determined by the Administrator) an Unrestricted Stock
Award under the Plan. Unrestricted
Stock Awards may be granted in respect of past services or other valid
consideration, or in lieu of cash compensation
due to such grantee.


SECTION 10.     CASH-BASED AWARDS
Grant of Cash-Based Awards. The Administrator may, in its sole discretion, grant
Cash-Based Awards to any grantee
in such number or amount and upon such terms, and subject to such conditions, as
the Administrator shall determine at
the time of grant. The Administrator shall determine the maximum duration of the
Cash-Based Award, the amount of
cash to which the Cash-Based Award pertains, the conditions upon which the
Cash-Based Award shall become vested
or payable, and such other provisions as the Administrator shall determine. Each
Cash-Based Award shall specify a
cash-denominated payment amount, formula or payment ranges as determined by the
Administrator. Payment, if any,
with respect to a Cash-Based Award shall be made in accordance with the terms of
the Award and may be made in cash
or in shares of Stock, as the Administrator determines.


SECTION 11.     PERFORMANCE SHARE AWARDS


(a)
Nature of Performance Share Awards. The Administrator may, in its sole
discretion, grant Performance Share

Awards independent of, or in connection with, the granting of any other Award
under the Plan. The
Administrator shall determine whether and to whom Performance Share Awards shall
be granted, the
Performance Goals, the periods during which performance is to be measured, which
may not be less than one
year except in the case of a Sale Event, and such other limitations and
conditions as the Administrator shall
determine.


(b)
Rights as a Shareholder. A grantee receiving a Performance Share Award shall
have the rights of a

shareholder only as to shares actually received by the grantee under the Plan
and not with respect to shares
subject to the Award but not actually received by the grantee. A grantee shall
be entitled to receive shares of
Stock under a Performance Share Award only upon satisfaction of all conditions
specified in the Performance
Share Award Certificate (or in a performance plan adopted by the Administrator).


(c)
Termination. Except as may otherwise be provided by the Administrator either in
the Award agreement or,

subject to Section 18 below, in writing after the Award is issued, a grantee’s
rights in all Performance Share
Awards shall automatically terminate upon the grantee’s termination of
employment (or cessation of service
relationship) with the Corporation and its Subsidiaries for any reason.


SECTION 12.     PERFORMANCE-BASED AWARDS TO COVERED EMPLOYEES


(a)
Performance-Based Awards. Any employee or other key person providing services to
the Corporation and

who is selected by the Administrator may be granted one or more
Performance-Based Awards in the form of a
Restricted Stock Award, Restricted Stock Units, Performance Share Awards or
Cash-Based Award payable
upon the attainment of Performance Goals that are established by the
Administrator and relate to one or more
of the Performance Criteria, in each case on a specified date or dates or over
any period or periods determined
by the Administrator. The Administrator shall define in an objective fashion the
manner of calculating the
Performance Criteria it selects to use for any Performance Cycle. Depending on
the Performance Criteria
used to establish such Performance Goals, the Performance Goals may be expressed
in terms of overall
Corporation performance or the performance of a division, business unit, or an
individual. The Administrator,
in its discretion, may adjust or modify the calculation of Performance Goals for
such Performance Cycle in
order to prevent the dilution or enlargement of the rights of an individual (i)
in the event of, or in anticipation





--------------------------------------------------------------------------------





of, any unusual or extraordinary corporate item, transaction, event or
development, (ii) in recognition of, or in
anticipation of, any other unusual or nonrecurring events affecting the
Corporation, or the financial statements
of the Corporation, or (iii) in response to, or in anticipation of, changes in
applicable laws, regulations,
accounting principles, or business conditions provided however, that the
Administrator may not exercise such
discretion in a manner that would increase the Performance-Based Award granted
to a Covered Employee.
Each Performance-Based Award shall comply with the provisions set forth below.


(b)
Grant of Performance-Based Awards. With respect to each Performance-Based Award
granted to a Covered

Employee, the Administrator shall select, within the first 90 days of a
Performance Cycle (or, if shorter,
within the maximum period allowed under Section 162(m) of the Code) the
Performance Criteria for such
grant, and the Performance Goals with respect to each Performance Criterion
(including a threshold level of
performance below which no amount will become payable with respect to such
Award). Each Performance-
Based Award will specify the amount payable, or the formula for determining the
amount payable, upon
achievement of the various applicable performance targets. The Performance
Criteria established by the
Administrator may be (but need not be) different for each Performance Cycle and
different Performance
Goals may be applicable to Performance-Based Awards to different Covered
Employees.


(c)
Payment of Performance-Based Awards. Following the completion of a Performance
Cycle, the

Administrator shall meet to review and certify in writing whether, and to what
extent, the Performance Goals
for the Performance Cycle have been achieved and, if so, to also calculate and
certify in writing the amount of
the Performance-Based Awards earned for the Performance Cycle. The Administrator
shall then determine
the actual size of each Covered Employee’s Performance-Based Award, and, in
doing so, may reduce or
eliminate the amount of the Performance-Based Award for a Covered Employee if,
in its sole judgment, such
reduction or elimination is appropriate.


(d)
Maximum Award Payable. The maximum Performance-Based Award payable to any one
Covered Employee

under the Plan for a Performance Cycle is 200,000 shares of Stock (subject to
adjustment as provided in
Section 3(c) hereof) or $5,000,000 in the case of a Performance-Based Award that
is a Cash-Based Award.


SECTION 13.     DIVIDEND EQUIVALENT RIGHTS


(a)
Dividend Equivalent Rights. A Dividend Equivalent Right may be granted hereunder
to any grantee as a

component of an award of Restricted Stock Units, Restricted Stock Award or
Performance Share Award or as
a freestanding award. The terms and conditions of Dividend Equivalent Rights
shall be specified in the
Award Certificate. Dividend equivalents credited to the holder of a Dividend
Equivalent Right may be paid
currently or may be deemed to be reinvested in additional shares of Stock, which
may thereafter accrue
additional equivalents. Any such reinvestment shall be at Fair Market Value on
the date of reinvestment or
such other price as may then apply under a dividend reinvestment plan sponsored
by the Corporation, if any.
Dividend Equivalent Rights may be settled in cash or shares of Stock or a
combination thereof, in a single
installment or installments. A Dividend Equivalent Right granted as a component
of an award of Restricted
Stock Units or Restricted Stock Award with performance vesting or Performance
Share Award shall provide
that such Dividend Equivalent Right shall be settled only upon settlement or
payment of, or lapse of
restrictions on, such other Award, and that such Dividend Equivalent Right shall
expire or be forfeited or
annulled under the same conditions as such other Award.


(b)
Interest Equivalents. Any Award under this Plan that is settled in whole or in
part in cash on a deferred basis

may provide in the grant for interest equivalents to be credited with respect to
such cash payment. Interest
equivalents may be compounded and shall be paid upon such terms and conditions
as may be specified by the
grant.


(c)
Termination. Except as may otherwise be provided by the Administrator either in
the Award Certificate or,

subject to Section 18 below, in writing after the Award is issued, a grantee’s
rights in all Dividend Equivalent
Rights or interest equivalents granted as a component of an award of Restricted
Stock Units, Restricted Stock
Award or Performance Share Award that has not vested shall automatically
terminate upon the grantee’s
termination of employment (or cessation of service relationship) with the
Corporation and its Subsidiaries for
any reason.







--------------------------------------------------------------------------------





SECTION 14.     TRANSFERABILITY OF AWARDS


(a)
Transferability. Except as provided in Section 14(b) below, during a grantee’s
lifetime, his or her Awards

shall be exercisable only by the grantee, or by the grantee’s legal
representative or guardian in the event of the
grantee’s incapacity. No Awards shall be sold, assigned, transferred or
otherwise encumbered or disposed of
by a grantee other than by will or by the laws of descent and distribution or
pursuant to a domestic relations
order. No Awards shall be subject, in whole or in part, to attachment,
execution, or levy of any kind, and any
purported transfer in violation hereof shall be null and void.


(b)
Administrator Action. Notwithstanding Section 14(a), the Administrator, in its
discretion, may provide either

in the Award Certificate regarding a given Award or by subsequent written
approval that the grantee (who is
an employee or director) may transfer his or her Non-Qualified Options to his or
her immediate family
members, to trusts for the benefit of such family members, or to partnerships in
which such family members
are the only partners, provided that the transferee agrees in writing with the
Corporation to be bound by all of
the terms and conditions of this Plan and the applicable Award. In no event may
an Award be transferred by a
grantee for value.


(c)
Family Member. For purposes of Section 14(b), “family member” shall mean a
grantee’s child, stepchild,

grandchild, parent, stepparent, grandparent, spouse, former spouse, sibling,
niece, nephew, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law, or sister-in-law,
including adoptive relationships,
any person sharing the grantee’s household (other than a tenant of the grantee),
a trust in which these persons
(or the grantee) have more than 50 percent of the beneficial interest, a
foundation in which these persons (or
the grantee) control the management of assets, and any other entity in which
these persons (or the grantee)
own more than 50 percent of the voting interests.


(d)
Designation of Beneficiary. Each grantee to whom an Award has been made under
the Plan may designate a

beneficiary or beneficiaries to exercise any Award or receive any payment under
any Award payable on or
after the grantee’s death. Any such designation shall be on a form provided for
that purpose by the
Administrator and shall not be effective until received by the Administrator. If
no beneficiary has been
designated by a deceased grantee, or if the designated beneficiaries have
predeceased the grantee, the
beneficiary shall be the grantee’s estate.


SECTION 15.     TAX WITHHOLDING


(a)
Payment by Grantee. Each grantee shall, no later than the date as of which the
value of an Award or of any

Stock or other amounts received thereunder first becomes includable in the gross
income of the grantee for
Federal income tax purposes, pay to the Corporation, or make arrangements
satisfactory to the Administrator
regarding payment of, any Federal, state, or local taxes of any kind required by
law to be withheld by the
Corporation with respect to such income. The Corporation and its Subsidiaries
shall, to the extent permitted
by law, have the right to deduct any such taxes from any payment of any kind
otherwise due to the grantee.
The Corporation’s obligation to deliver evidence of book entry (or stock
certificates) to any grantee is subject
to and conditioned on tax withholding obligations being satisfied by the
grantee.


(b)
Payment in Stock. Subject to approval by the Administrator, a grantee may elect
to have the Corporation’s

minimum required tax withholding obligation satisfied, in whole or in part, by
authorizing the Corporation to
withhold from shares of Stock to be issued pursuant to any Award a number of
shares with an aggregate Fair
Market Value (as of the date the withholding is effected) that would satisfy the
withholding amount due.


SECTION 16.     SECTION 409A AWARDS
To the extent that any Award is determined to constitute “nonqualified deferred
compensation” within the meaning of
Section 409A (a “409A Award”), the Award shall be subject to such additional
rules and requirements as specified by
the Administrator from time to time in order to comply with Section 409A. In
this regard, if any amount under a 409A
Award is payable upon a “separation from service” (within the meaning of Section
409A) to a grantee who is then
considered a “specified employee” (within the meaning of Section 409A), then no
such payment shall be made prior to
the date that is the earlier of (i) six months and one day after the grantee’s
separation from service, or (ii) the grantee’s
death, but only to the extent such delay is necessary to prevent such payment
from being subject to interest, penalties
and/or additional tax imposed pursuant to Section 409A. Further, the settlement
of any such Award may not be
accelerated except to the extent permitted by Section 409A.







--------------------------------------------------------------------------------





SECTION 17.     TRANSFER, LEAVE OF ABSENCE, ETC.
For purposes of the Plan, the following events shall not be deemed a termination
of employment:


(a)
a transfer to the employment of the Corporation from a Subsidiary or from the
Corporation to a Subsidiary, or

from one Subsidiary to another; or


(b)
an approved leave of absence for military service or sickness, or for any other
purpose approved by the

Corporation, if the employee’s right to re-employment is guaranteed either by a
statute or by contract or under
the policy pursuant to which the leave of absence was granted or if the
Administrator otherwise so provides in
writing.


SECTION 18.     AMENDMENTS AND TERMINATION
The Board may, at any time, amend or discontinue the Plan and the Administrator
may, at any time, amend or cancel
any outstanding Award for the purpose of satisfying changes in law or for any
other lawful purpose, but no such action
shall adversely affect rights under any outstanding Award without the holder’s
consent. Except as provided in Section
3(c) or 3(d), without prior shareholder approval, in no event may the
Administrator exercise its discretion to reduce the
exercise price of outstanding Stock Options or Stock Appreciation Rights or
effect repricing through cancellation and
re-grants or cancellation of Stock Options or Stock Appreciation Rights in
exchange for cash. To the extent required
under the rules of any securities exchange or market system on which the Stock
is listed, to the extent determined by
the Administrator to be required by the Code to ensure that Incentive Stock
Options granted under the Plan are qualified
under Section 422 of the Code or to ensure that compensation earned under Awards
qualifies as performance-based compensation under Section 162(m) of the Code,
Plan amendments shall be subject to approval by the Corporation shareholders
entitled to vote at a meeting of shareholders. All Material Plan Amendments
shall be subject to approval by
the Corporation’s shareholders entitled to vote at a meeting of the
shareholders. For purposes of this Section 18, a Material
Plan Amendment shall mean any Plan amendment which would require shareholder
approval pursuant to the rules of the national securities exchange or NASDAQ, on
which the Corporation’s stock is listed at the time of such amendment.
Material Plan Amendments shall be approved by the shareholders in accordance
with the rules of NASDAQ or the
appropriate national securities exchange, as the case may be. Nothing in this
Section 18 shall limit the Administrator’s
authority to take any action permitted pursuant to Section 3(c) or 3(d).


SECTION 19.     STATUS OF PLAN
With respect to the portion of any Award that has not been exercised and any
payments in cash, Stock or other
consideration not received by a grantee, a grantee shall have no rights greater
than those of a general creditor of the
Corporation unless the Administrator shall otherwise expressly determine in
connection with any Award or Awards. In
its sole discretion, the Administrator may authorize the creation of trusts or
other arrangements to meet the
Corporation’s obligations to deliver Stock or make payments with respect to
Awards hereunder, provided that the
existence of such trusts or other arrangements is consistent with the foregoing
sentence.


SECTION 20.     CHANGE OF CONTROL PROVISIONS
Upon the occurrence of a Change of Control as defined in this Section 20:


(a)
Except as otherwise provided in the applicable Award Certificate or, subject to
Section 18 above, in writing after

the Award is issued, each outstanding Stock Option and Stock Appreciation Right
shall automatically become
fully exercisable.


(b)
Except as otherwise provided in the applicable Award Certificate or, subject to
Section 18 above, in writing after

the Award is issued, conditions and restrictions on each outstanding Restricted
Stock Award, Restricted Stock Unit
and Performance Share Award will be removed.


(c)
“Change of Control” shall mean the occurrence of any one of the following
events:

    
(i)     The acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2)
of the Exchange Act, of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the
Exchange Act) of 20% or more of the then outstanding shares of common stock of
the Corporation (the
“Outstanding Corporation Common Stock”); provided, however, that any acquisition
by the Corporation
or its subsidiaries, or any employee benefit plan (or related trust) of the
Corporation or its subsidiaries
of 20% or more of Outstanding Corporation Common Stock shall not constitute a
Change of Control;
and provided, further, that any acquisition by a corporation with respect to
which, following such
acquisition, more than 50% of the then outstanding shares of common stock of
such corporation, is then





--------------------------------------------------------------------------------





beneficially owned, directly or indirectly, by all or substantially all of the
individuals and entities who
were the beneficial owners of the Outstanding Corporation Common Stock
immediately prior to such
acquisition in substantially the same proportion as their ownership, immediately
prior to such
acquisition, of the Outstanding Corporation Common Stock, shall not constitute a
Change of Control; or


(ii)     Individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any
reason to constitute at least a majority of the Board, provided that any
individual becoming a director
subsequent to the Effective Date whose election, or nomination for election by
the Corporation’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the
Incumbent Board shall be considered as though such individual were a member of
the Incumbent Board,
but excluding, for this purpose, any such individual whose initial assumption of
office is in connection
with either an actual or threatened election contest (as such terms are used in
Rule 14a-11 of Regulation
14A promulgated under the Exchange Act) or other actual or threatened
solicitation of proxies or
consents by or on behalf of a person other than the Board; or


(iii)     Consummation by the Corporation of (i) a reorganization, merger or
consolidation, in each case, with
respect to which all or substantially all of the individuals and entities who
were the beneficial owners of
the Outstanding Corporation Common Stock immediately prior to such
reorganization, merger or
consolidation do not, following such reorganization, merger or consolidation,
beneficially own, directly
or indirectly, more than 40% of the then outstanding shares of common stock of
the corporation
resulting from such a reorganization, merger or consolidation; (ii) a
reorganization, merger or
consolidation, in each case, (A) with respect to which all or substantially all
of the individuals and
entities who were the beneficial owners of the Outstanding Corporation Common
Stock immediately
prior to such reorganization, merger or consolidation, following such
reorganization, merger or
consolidation, beneficially own, directly or indirectly, more than 40% but less
than 50% of the then
outstanding shares of common stock of the corporation resulting from such a
reorganization, merger or
consolidation, (B) at least a majority of the directors then constituting the
Incumbent Board do not
approve the transaction and do not designate the transaction as not constituting
a Change of Control,
and (C) following the transaction members of the then Incumbent Board do not
continue to comprise at
least a majority of the Board; or (iii) the sale or other disposition of all or
substantially all of the assets
of the Corporation, excluding a sale or other disposition of assets to a
subsidiary of the Corporation; or


(iv)     Consummation by The Washington Trust Company, the wholly-owned
subsidiary of the Corporation, of
(i) a reorganization, merger or consolidation, in each case, with respect to
which, following such
reorganization, merger or consolidation, the Corporation does not beneficially
own, directly or
indirectly, more than 50% of the then outstanding shares of common stock of the
corporation or bank
resulting from such a reorganization, merger or consolidation or (ii) the sale
or other disposition of all or
substantially all of the assets of the Bank, excluding a sale or other
disposition of assets to the
Corporation or a subsidiary of the Corporation.


The decision as to whether a Change of Control of the Corporation has occurred
shall be made by a majority of the
Continuing Directors of the Corporation (as defined in the Restated Articles of
Incorporation of the Corporation) and
shall be conclusive and binding.


SECTION 21.     GENERAL PROVISIONS


(a)
No Distribution. The Administrator may require each person acquiring Stock
pursuant to an Award to

represent to and agree with the Corporation in writing that such person is
acquiring the shares without a view
to distribution thereof.


(b)
Delivery of Stock Certificates. Stock certificates to grantees under this Plan
shall be deemed delivered for all

purposes when the Corporation or a stock transfer agent of the Corporation shall
have mailed such certificates
in the United States mail, addressed to the grantee, at the grantee’s last known
address on file with the
Corporation. Uncertificated Stock shall be deemed delivered for all purposes
when the Corporation or a
Stock transfer agent of the Corporation shall have given to the grantee by
electronic mail (with proof of
receipt) or by United States mail, addressed to the grantee, at the grantee’s
last known address on file with the
Corporation, notice of issuance and recorded the issuance in its records (which
may include electronic “book
entry” records). Notwithstanding anything herein to the contrary, the
Corporation shall not be required to
issue or deliver any certificates evidencing shares of Stock pursuant to the
exercise of any Award, unless and





--------------------------------------------------------------------------------





until the Administrator has determined, with advice of counsel (to the extent
the Administrator deems such
advice necessary or advisable), that the issuance and delivery of such
certificates is in compliance with all
applicable laws, regulations of governmental authorities and, if applicable, the
requirements of any exchange
on which the shares of Stock are listed, quoted or traded. All Stock
certificates delivered pursuant to the Plan
shall be subject to any stop-transfer orders and other restrictions as the
Administrator deems necessary or
advisable to comply with federal, state or foreign jurisdiction, securities or
other laws, rules and quotation
system on which the Stock is listed, quoted or traded. The Administrator may
place legends on any Stock
certificate to reference restrictions applicable to the Stock. In addition to
the terms and conditions provided
herein, the Administrator may require that an individual make such reasonable
covenants, agreements, and
representations as the Administrator, in its discretion, deems necessary or
advisable in order to comply with
any such laws, regulations, or requirements. The Administrator shall have the
right to require any individual
to comply with any timing or other restrictions with respect to the settlement
or exercise of any Award,
including a window-period limitation, as may be imposed in the discretion of the
Administrator.


(c)
Shareholder Rights. Until Stock is deemed delivered in accordance with Section
21(b), no right to vote or

receive dividends or any other rights of a shareholder will exist with respect
to shares of Stock to be issued in
connection with an Award, notwithstanding the exercise of a Stock Option or any
other action by the grantee
with respect to an Award.


(d)
Other Compensation Arrangements; No Employment Rights. Nothing contained in this
Plan shall prevent the

Board from adopting other or additional compensation arrangements, including
trusts, and such arrangements
may be either generally applicable or applicable only in specific cases. The
adoption of this Plan and the
grant of Awards do not confer upon any employee any right to continued
employment with the Corporation or
any Subsidiary.


(e)
Trading Policy Restrictions. Option exercises and other Awards under the Plan
shall be subject to the

Corporation’s insider trading policies and procedures, as in effect from time to
time.


(f)
Forfeiture of Awards under Sarbanes-Oxley Act. If the Corporation is required to
prepare an accounting

restatement due to the material noncompliance of the Corporation, as a result of
misconduct, with any
financial reporting requirement under the securities laws, then any grantee who
is one of the individuals
subject to automatic forfeiture under Section 304 of the Sarbanes-Oxley Act of
2002 shall reimburse the
Corporation for the amount of any Award received by such individual under the
Plan during the 12-month
period following the first public issuance or filing with the United States
Securities and Exchange
Commission, as the case may be, of the financial document embodying such
financial reporting requirement.


SECTION 22.     EFFECTIVE DATE OF PLAN
This Plan shall become effective upon shareholder approval in accordance with
applicable state law, the Corporation’s
bylaws and articles of incorporation and applicable stock exchange rules. No
grants of Stock Options and other
Awards may be made hereunder after the tenth anniversary of the Effective Date
and no grants of Incentive Stock
Options may be made hereunder after the tenth anniversary of the date the Plan
is approved by the Board.


SECTION 23.     GOVERNING LAW
This Plan and all Awards and actions taken thereunder shall be governed by, and
construed in accordance with, the
laws of the State of Rhode Island, applied without regard to conflict of law
principles.





